Case 1:18-CV-08250-.]SR Document 29-5 Filed 10/26/18 Page 1 of 3

EXhibit E

Case 1:18-cV-08250-.]SR Document 29-5 Filed 10/26/18 Page 2 of 3

qg;» L@><isi\ie><isf

1 0F1 necono(s)
|Viotor Vehicle Flegistrations

This data is for informational purposes oniy.

Fiorida |Vlotor Vehicle Fiegistration

Vehicle information

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

V|N: ZAMHJ45A790047298 Restralnt: Transmlsslon: F-i
Vehicle Class: PASSENGEFt Power Standard Air Standard
___ _ __ CAFi!LlGHT TFtUCK lSteering: Condltlonlng:
|Model Year: 2009 Floof: None l not available Front Wd: No
Make: Maserati Optlonal Flool‘: 14WD: No
Model: Granturismo Fuel: Antl-Lock 4 wheel standard
Brakes:
lSerles: S Tllt Wheel: Standard Power Brakes: Standard
Sty|e: l.'.Joupe Securlty Passive Engine Power Standard
'System: lmmobilizer. Key|ess Windows:
n __ __ Entry& Alarm
Color: ray;Silver Radlo: AM/FM CD/MPS Daytlrne Standard
Flunnlng
l nghts:
En ine Type: 8 En lne Slze: 86 Base Prlce: 5135.000
Net Welght: 4,400 |bs. '_g

 

 

 

 

 

Owner information
Name: SHFiEM. CHAFiL|E
Date of Blrth: 11/1989
Address: 945 BENJAM|N FFiANKL|N DFi
SAFlASOTA, FL 34236-2156
SAHASOTA COUNTY

Tlt|e information
Tltle Number: 0117366348
Origlnai Tit|e Date: 02105!2018
Tltle Transfer Date: 01102/2015

Source information
Data Source: GOVERNMENTAL

lmportant: The Pub|ic Ftecords and commercially available data sources used on reports have errors. Data is sometimes
entered poorly, processed incorrectly and is generally not tree from detect This system should not be relied upon as definitively
accurate Before relying on any data this system supplies, it should be independently verified For Secreiary of Siate documents.
the following data is ior intorrnation purposes only and is not an official record Certitied copies may be obtained irom that
individual state's Departrnent of Siale.

Your DPPA' Permlsslble Use'is: th|gation
Your GLBA Permissible Use is: Fraud Prevention or Detect:on

Copyright© 2018 LexisNexis. a division of Fieed E|sevier inc. A|| rights reserved

 

}‘ nd n|` l)oLulm:lll

Case 1:18-cV-08250-.]SR Document 29-5 Filed 10/26/18 Page 3 013

@ Le><isi\ie><isn

1 ol= 1 necoeo(s)

Iiiiotor Vehicle Ftegistrations
Thls data is for informational purposes only.

Florida Motor Vehicle Fiegistration

Vehicle information
N: 45VLA7D007064B nt: ransmission:

ehlcle Class: ASSENGEFi il'
HT TFiUCK '
Year: 13

aserati
ranturismo : wheel standard

HT/MC lt Wheel: Braires:
rlty

me
nning

T :
Weight: ,160 ibs.

 

Owner information
Name: SHFtEM. CHAFil.|E
Date of Birth: 11!1989
Address: 945 BENJAM|N FRANKL|N DFl APT 3
SAFiASOTA, FL 34236-2118
SAFiASOTA COUNTY

Tit|e information
Tltle Nurnber: 0111463371
Origina| Tltle Date: 07/18/2018
Tit|e Transfer Date: 04/04!2013

Source information
Data Source: GOVEHNMENTAL

lmportent: The Pub|ic Fiecords and commercially available data sources used on reports have errors. Data is sometimes
entered poorlyl processed incorrectly and is generally not free from defect This system should not be relied upon as definitively
accuratel Belore relying on any data this system supplies. it should be independently verified For Secretary of State documentsl
the following data is for information purposes only and is not an official record Certified copies may be obtained from that
individual state's Department of State.

Your. DPEA.Permissibie.Use.is'_.l_itigation
Your GLBA Permissible Use is' Fraud Prevention or Detection

Copyright© 201 B LexisNexis, a division of Fieed Elsevier lnc. Ai| rights reserved

 

ll nrl of i)nr.umonl

